         Case: 3:19-cv-02051-JGC Doc #: 1 Filed: 09/06/19 1 of 9. PageID #: 1




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

BRADLEY HEUSS                                   *              Case No.:
390 Fahey St.
Marion, OH 43302                                *              Judge

         Plaintiff,                             *              COMPLAINT WITH
                                                               JURY DEMAND
             v.                                 *
                                                               Samuel G. Bolotin, Esq. (0014727)
ZDX TRANSPORT INC.                              *              THE BOLOTIN LAW OFFICES
c/o Nicolai Parpalov, registered agent                         3232 Executive Parkway
16 Spring Terrace                               *              Toledo, OH 43606
Greenfield, MA 01301                                           PH: (419) 539-9200
                                                *              FX: (419) 539-7100
             and                                               bolotin@bex.net
                                                *              Counsel for Plaintiff
NICOLAI PARPALOV
40 11th St., Flr 1                              *
Turners Falls, MA 01376
                                                *
         Defendants.
                                                *

*        *         *    *       *       *       *      *       *       *      *       *       *

         Now comes Plaintiff, Bradley Heuss, by and through undersigned counsel, and for his

complaint states the following:

                                            OVERVIEW

    1.        On September 14, 2017, Defendant Nicolai Parpalov, while operating a semi-tractor

              trailer under the authority of ZDX Transport Inc., negligently collided with the rear

              end of a semi-tractor trailer operated by Plaintiff Bradley Heuss on I-75 in the City of

              Toledo, Lucas County, Ohio.
        Case: 3:19-cv-02051-JGC Doc #: 1 Filed: 09/06/19 2 of 9. PageID #: 2




                                            PARTIES

Plaintiff

2.     Plaintiff Bradley Heuss is an adult individual and a citizen of the State of Ohio who

resides at 390 Fahey St., Marion, Ohio.

Defendants

3.     Defendant ZDX Transport, Inc. is a corporation incorporated in the State of

Massachusetts, with its headquarters and principal place of business in the State of

Massachusetts.

4.     Upon information and belief, Defendant Nicolai Parpalov is an adult individual who

resides at 40 11th Street, Floor 1, Turners Falls, Massachusetts 01376. Upon information and

belief, Nicolai Parpalov is a citizen of the State of Massachusetts.

                              STATEMENT OF JURISDICTION

5.     This case is brought under 28 U.S.C. § 1332(a)(1), based upon diversity of citizenship.

Because Plaintiff is a citizen of Ohio, Defendants are citizens of and/or are incorporated in the

State of Massachusetts, and the amount in controversy (exclusive of interest and costs) exceeds

$75,000.00, diversity jurisdiction exists in this Honorable Court. Venue is appropriate in this

Court since the collision occurred in Lucas County, Ohio.

                                  FIRST CAUSE OF ACTION
                                  Negligence of Nicolai Parpalov

6.     Plaintiff incorporates all facts and allegations above in this cause of action by reference.

7.     Defendant Nicolai Parpalov owed a duty to Plaintiff to use due care and caution in the

operation of his commercial motor vehicle, and was required to obey all local traffic ordinances,

the statutes of the State of Ohio, the Federal Motor Carrier Safety Regulations and the Rules of

Common Law.
        Case: 3:19-cv-02051-JGC Doc #: 1 Filed: 09/06/19 3 of 9. PageID #: 3




8.     Defendant Nicolai Parpalov failed in the above-mentioned duties and was therefore

negligent.

9.     The negligence of one or all of the Defendants was the direct and proximate cause of the

injuries sustained by Plaintiff.

10.    Plaintiff, as a result of the negligence and recklessness of one or all the Defendants,

directly and proximately sustained bodily injuries, extreme physical pain and great mental

anguish.

                                 SECOND CAUSE OF ACTION
                     Statutory Violations/Negligence per se of Nicolai Parpalov

11.    Plaintiff incorporates all facts and allegations above in this cause of action by reference.

12.    Defendant Nicolai Parpalov violated several state and federal statutes and regulations,

including but not limited to, 49 CFR §§350-399, and specifically including, but not limited to,

the following:

       a)        49 CFR §392.3 – Ill or Fatigued Driver;

       b)        49 CFR §395.3 – Maximum Driving Time;

       c)        O.R.C. §4511.20 – Willful or Wanton Operation on Street or Highway;

       d)        O.R.C. §4511.79 – Driving with Impaired Alertness or Ability;

       e)        O.R.C. §4511.38 – Rules for Starting and Backing Vehicles; and

       f)        O.R.C. §4511.44 – Right-of-Way at Highway from any Place other than Another
                 Roadway;

13.    Defendant Nicolai Parpalov’s violations of state and federal statutes and regulations

constitutes negligence per se.
        Case: 3:19-cv-02051-JGC Doc #: 1 Filed: 09/06/19 4 of 9. PageID #: 4




14.     Plaintiff is in a class of individuals contemplated by the State and Federal legislatures as

the intended class to be protected by the following law and regulations, including, but not limited

to, 49 CFR §§350-399.

15.     The negligence per se of Defendant Nicolai Parpalov was the direct and proximate cause

of the injuries sustained by Plaintiff.

16.     Plaintiff, as a result of the negligence, recklessness, negligence per se and statutory

violations of one or all of the Defendants or their agents, directly and proximately sustained

serious and permanent injuries:

        a)      That in the care and treatment of said injuries, Plaintiff was required to submit to

numerous and extensive x-rays, examinations, treatments and therapies including the taking of

drugs and medications in an effort to combat the pain in which they suffered;

        b)      That Plaintiff has incurred substantial expenses to date in the care of said injuries;

        c)      That said injuries are permanent and partially disabling and Plaintiff will continue

to incur medical and related expenses in the future in an amount which cannot now be

determined nor in the exercise of due diligence be ascertained at this time;

        d)      That Plaintiff was required to absent himself from his usual and normal activities

and has suffered and will continue to suffer the loss of enjoyment of life; and

        e)      That Plaintiff suffered from pain, shock, nervous reaction and inconvenience and

will continue to suffer therefrom in the future with all of the foregoing to his substantial damage.

                               THIRD CAUSE OF ACTION
                            Punitive Damages against Nicolai Parpalov

17.     Plaintiff incorporates all facts and allegations above in this cause of action by reference.

18.     Defendant Nicolai Parpalov’s actions demonstrate a conscious disregard for the rights

and safety of Plaintiff and the rest of the public and were willful, wanton, reckless and/or grossly
        Case: 3:19-cv-02051-JGC Doc #: 1 Filed: 09/06/19 5 of 9. PageID #: 5




negligent. Plaintiff demands punitive damages against Defendant Nicolai Parpalov in an amount

to be determined by the trier of fact, in order to punish Defendant Nicolai Parpalov and deter

others from similar conduct.

                                FOURTH CAUSE OF ACTION
                             Vicarious Liability of ZDX Transport Inc.

19.     Plaintiff incorporates all facts and allegations above in this cause of action by reference.

20.     Defendant Nicolai Parpalov was the driver, employee, statutory employee, agent, servant,

or independent contractor for Defendant ZDX Transport Inc. and/or Defendant ZDX Transport

Inc. negligently entrusted its commercial motor vehicle to Defendant, Nicolai Parpalov.

Accordingly, Defendant ZDX Transport Inc. is vicariously liable for the acts of Defendant

Nicolai Parpalov for the causes of action above.

21.     Defendant ZDX Transport Inc. is liable for the negligent acts or omissions of Defendant

Nicolai Parpalov for the causes of action above by the application of the theory of respondeat

superior.

                                   FIFTH CAUSE OF ACTION
                                Strict Liability of ZDX Transport Inc.

22.     Plaintiff incorporates all facts and allegations above in this cause of action by reference.

23.     Regardless of the employment relationship, Defendant ZDX Transport Inc. is the

registered owner of USDOT number 3007575 displayed on the tractor unit involved in this

collision and is therefore responsible for the acts of the driver of that unit.

                                  SIXTH CAUSE OF ACTION
                                 Negligence of ZDX Transport Inc.

24.     Plaintiff incorporates all facts and allegations above in this cause of action by reference.

25.     Defendant ZDX Transport Inc. had a duty to act reasonably in investigating the work

history, credentials and fitness of all of its commercial drivers, employees, statutory employees,
        Case: 3:19-cv-02051-JGC Doc #: 1 Filed: 09/06/19 6 of 9. PageID #: 6




agents, servants, and independent contractors, including Defendant Nicolai Parpalov, to be

operators of commercial motor vehicles.

26.    Defendant ZDX Transport Inc. had a duty to act reasonably in hiring all of its commercial

drivers, employees, statutory employees, agents, servants, and independent contractors, including

Defendant Nicolai Parpalov, to be operators of commercial motor vehicles.

27.    Defendant ZDX Transport Inc. had a duty to properly train all of its commercial drivers,

employees, statutory employees, agents, servants, and independent contractors, including

Defendant Nicolai Parpalov, to be operators of commercial motor vehicles.

28.    Defendant ZDX Transport Inc. had a duty to promulgate and enforce rules and

regulations to ensure that all off of its commercial drivers, employees, statutory employees,

agents, servants, and independent contractors, including Nicolai Parpalov, and all of its

commercial motor vehicles, were reasonably safe.

29.    Defendant ZDX Transport Inc. had a duty to act reasonably in supervising the conduct of

all of its commercial drivers, employees, statutory employees, agents, servants, and independent

contractors, including Defendant Nicolai Parpalov, as required by the Federal Motor Carrier

Safety Regulations, including, but not limited to, parts 391, 392, 395, 396 and 397, and the laws

of the State of Ohio including, but not limited to sections 1-11 of the Commercial Driver License

Manual.

30.    Defendant ZDX Transport Inc. had a duty to act reasonably in retaining all of its

commercial drivers, employees, statutory employees, agents, servants, and independent

contractors, including Defendant Nicolai Parpalov, to be operators of commercial motor

vehicles.
        Case: 3:19-cv-02051-JGC Doc #: 1 Filed: 09/06/19 7 of 9. PageID #: 7




31.     Defendant ZDX Transport Inc. failed in the above-mentioned duties and was therefore

negligent.

32.     The negligence of Defendant ZDX Transport Inc. was the direct and proximate cause of

the injuries sustained by Plaintiff.

                                SEVENTH CAUSE OF ACTION
                   Statutory Violations/Negligence per se of ZDX Transport Inc.

33.     Plaintiff incorporates all facts and allegations above in this cause of action by reference.

34.     Defendant ZDX Transport Inc. violated and encouraged its commercial drivers,

employees, statutory employees, agents, servants, and independent contractors, including

Defendant Nicolai Parpalov, to violate state and federal statutes and regulations, including but

not limited to 49 CFR §§350-399, and specifically including, but not limited to, the following:

        a)      49 CFR §392.3 – Ill or Fatigued Driver;

        b)      49 CFR §395.3 – Maximum Driving Time;

        c)      O.R.C. §4511.20 – Willful or Wanton Operation on Street or Highway; and

        d)      O.R.C. §4511.79 – Driving with Impaired Alertness or Ability.

35.     Plaintiff in a class of individuals contemplated by the State and Federal legislatures as the

intended class to be protected by the following law and regulations, including, but not limited to,

49 CFR §§350-399.

36.     Defendant ZDX Transport Inc. statutory violations directly and proximately caused

Plaintiff’s damages and injuries.

37.     Defendant ZDX Transport Inc.’s is negligent per se based on these statutory and

regulatory violations.
        Case: 3:19-cv-02051-JGC Doc #: 1 Filed: 09/06/19 8 of 9. PageID #: 8




                                EIGHTH CAUSE OF ACTION
                          Punitive Damages against ZDX Transport Inc.

38.    Plaintiff incorporates all facts and allegations above in this cause of action by reference.

39.    Defendant ZDX Transport Inc.’s actions demonstrate a conscious disregard for the rights

and safety of Plaintiff and the rest of the public and were willful, wanton, reckless and/or grossly

negligent. Plaintiff demands punitive damages against Defendant ZDX Transport Inc. in an

amount to be determined by the trier of fact, in order to punish Defendant ZDX Transport Inc.

and deter others from similar conduct.

       WHEREFORE Plaintiff demands judgment against Defendants, jointly and severally, in

an amount that is fair and just, consistent with the evidence and in excess of $75,000.00 for all

causes of action, together with costs, interest, prejudgment interest, attorney’s fees, and any other

relief the Court deems proper.        Plaintiff further demands punitive damages against all

Defendants.

                                                      Respectfully submitted,




                                                      /s/ Samuel G. Bolotin, Esq.
                                                      Samuel G. Bolotin (0014727)
                                                      THE BOLOTIN LAW OFFICES
                                                      3232 Executive Parkway
                                                      Toledo, Ohio 43606
                                                      PH: (419) 539-9200
                                                      FX: (419) 539-7100
                                                      bolotin@bex.net
                                                      -Counsel for Plaintiff
        Case: 3:19-cv-02051-JGC Doc #: 1 Filed: 09/06/19 9 of 9. PageID #: 9




                                          JURY DEMAND

Plaintiff demands a jury trial on all issues so triable.

                                                           Respectfully submitted,




                                                           /s/ Samuel G. Bolotin, Esq.
                                                           Samuel G. Bolotin (0014727)
                                                           -Counsel for Plaintiff
